Citation Nr: 0026356	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-45 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left total knee arthroplasty, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1969 
to October 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The 
Board rendered a decision in April 1998 that included denials 
of increased evaluations for postoperative residuals of a 
left knee injury and residuals of a shell fragment wound of 
the right knee.  The appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
an October 1998 Order, the Court granted a Joint Motion for 
Remand from the parties regarding the issues of entitlement 
to increased evaluations for residuals of a shell fragment 
wound of the right knee and postoperative residuals of a left 
knee injury, thereby vacating the Board's April 1998 decision 
as to those issues.  In April 1999, the Board granted a 
separate 10 percent rating for arthritis with limitation of 
motion in the right knee and remanded the issue of 
entitlement to an increased evaluation for residuals of a 
left total knee arthroplasty in order to permit the RO to 
accomplish additional development and to consider evidence 
submitted by the appellant as to a left total knee 
arthroplasty performed in June 1998, which appeared to have 
not been reviewed by the RO.  Unbeknownst to the Board 
because the claims file had been at the Court, the RO had 
considered the clinical evidence pertaining to the 
appellant's left total knee arthroplasty and, in a September 
1998 rating decision that apparently had been kept in a 
separate file at the RO, awarded a temporary 100 percent 
rating from June 23, 1998, to July 31, 1999, under the 
provisions of 38 C.F.R. § 4.30 for surgery and subsequent 
convalescence related to a service-connected disability.  


FINDING OF FACT

The appellant's residuals of a left total knee arthroplasty 
are manifested by pain, flexion to at least 80 degrees, 
extension to at least 7 degrees, and no more than moderate 
loss of strength in left lower extremity or very slight knee 
instability.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a left total knee arthroplasty are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5055 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the residuals he experiences from 
his June 1998 left total knee arthroplasty result in a 
severely disabling left knee condition that warrants a higher 
rating than that currently assigned.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The appellant's service medical records show that a history 
of a lateral meniscectomy involving the left knee in 1964, 
with no complications or sequelae, was noted at the January 
1969 entrance examination.  He was treated in April 1969 for 
left knee pain and swelling, and lateral collateral ligament 
strain was diagnosed.  In May 1970, he was seen for a 
complaint of left knee instability, accompanied by a popping 
out sensation and swelling, since experiencing a feeling of 
the knee popping out of place after sliding down a mountain 
side three months before.  The impression was a probable torn 
medial meniscus.  He was hospitalized from July to September 
1970 for evaluation of left knee instability since a left 
knee injury in March 1970 that had been superimposed on a 
clipping-type football injury sustained six years before at 
age 15, and a medial meniscectomy was performed in August 
1970.  The service separation examination in October 1970 
reported the presence of several scars, including a seven 
inch horseshoe-shaped scar on the left knee.  

Postservice medical records show that the appellant has 
continued to complain of pain and instability in his left 
knee.  At a March 1971 VA medical examination, the left knee 
appeared stable and had full range of motion.  An X-ray of 
the left knee revealed mild degenerative disease.  In a June 
1974 medical statement, G. S. Taylor, Jr., M.D., stated that 
the appellant appeared to have a torn anterior cruciate 
ligament in a slightly unstable left knee.  During a period 
of VA hospitalization in September and October 1990, the 
appellant underwent arthroscopy and debridement of the left 
knee.   At a June 1992 VA orthopedic examination, he 
complained of increasing pain in the left knee with catching, 
and evaluation revealed full extension, flexion to 90 
degrees, degenerative joint disease, an inability to squat 
due to pain, and no effusion.  Flexion and extension of the 
left knee at a May 1993 VA examination were 112 and 0 
degrees, respectively, and there was no evidence of malunion, 
nonunion, or subluxation of the knee.  The diagnosis was left 
knee degenerative joint disease with pain and locking that 
was probably due to a small residual cartilage fragment.  A 
June 1993 VA orthopedic examination report noted medium to 
severe swelling in the left knee, with extension to 0 degrees 
and flexion to 110 degrees.  He underwent surgery in August 
1993 to repair a medial meniscus tear in the left knee.  An 
August 1993 VA postsurgery outpatient record indicated that 
the appellant had a complaint of some pain in the left knee 
with ambulation, and that there were well-healed scars, 
minimal swelling, range of motion greater than 100 degrees 
without pain, and negative McMurray's and Lachman's tests 
with regard to the left knee.  

A private medical examination of the left knee was performed 
by L. J. Lemak, M.D., in May 1996.  It revealed extension to 
0 degrees, flexion to 90 degrees, a negative posterior drawer 
sign, a negative McMurray's test, medial joint line 
tenderness, no lateral joint line tenderness, no instability 
to varus or valgus stress, and no effusion.  A left knee X-
ray showed evidence of severe tricompartmental osteoarthritis 
without acute fracture or dislocation.  

In June 1998, the appellant underwent a left total knee 
arthroplasty at a VA hospital.  Subsequently dated VA 
outpatient records showed that the left knee progressively 
improved to the point that by November 1998 there was no 
erythema or effusion and range of motion in the knee was from 
0 to 90 degrees, with slight loosening of the tibial 
component noted on X-ray of the knee.  The diagnosis at that 
time was possible loosening of the tibial component of the 
left knee with decreased range of motion, and the examiner 
opined that the appellant could return to work.  

At a July 1999 VA joints examination, the appellant's 
complaints pertaining to his left knee included pain above 
and below the replaced joint, weakness, instability, giving 
way, fatigability, and lack of endurance.  He denied 
stiffness, swelling, heat, redness, and locking in the left 
knee area.  He reported that he did not take any medications 
for his left knee pain, that he sometimes used a cane to 
assist with ambulation, and that he experienced periods of 
flare-ups in his knee pain that were precipitated by walking.  
He stated that he used to work construction jobs prior to his 
left total knee arthroplasty, but that no one would hire him 
now.  The examiner reported that motion in the left knee 
stopped when pain began, and that there was some objective 
evidence of slight painful motion, instability, weakness, 
tenderness, and guarding of movement, without evidence of 
edema, effusion, redness, heat, or abnormal movement.  The 
appellant's ambulation was described as awkward, without use 
of a cane or appliance.  Range of motion testing for the left 
knee revealed flexion to 97 degrees and extension to minus 2 
degrees.  Very slight instability was noted in the left knee.  
The diagnosis was left total knee replacement with no loss of 
function due to pain.  

A November 1999 VA outpatient record noted that the left knee 
had range of motion from 5 to 85 degrees, no varus or valgus 
instability, negative McMurray's and Lachman's tests, and 
medial joint line tenderness.  

A December 1999 VA progress note indicated that the 
appellant's complaints involved having never been pain free 
since his June 1998 left total knee arthroplasty, occasional 
locking of the knee, and aggravation of the knee pain on 
prolonged standing or bending.  He stated that he 
occasionally used axillary crutches for ambulation.  Range of 
motion testing of the left knee revealed active flexion to 80 
degrees, passive flexion to 90 degrees, active extension to 7 
degrees, and passive extension to 2 degrees.  Strength 
testing for the left lower extremity showed a minus 10 degree 
extensor lag with straight leg, a 3-/5 on knee extension, and 
3+/5 otherwise in the extremity.  Ligament stability was 
within full limits, and pain was judged to be 7 to 8 out of 
10 and constant in the left lower extremity.  

An April 1971 rating decision granted service connection for 
degenerative disease of the left knee, on the basis of 
aggravation by service of a preexisting left knee disability, 
and assigned a 10 percent evaluation under Diagnostic Code 
5003 from October 20, 1970.  A 30 percent evaluation was 
assigned for the left knee disability by an October 1974 
rating decision, effective May 16, 1974.  With the exception 
of several periods of temporary total ratings under 38 C.F.R. 
§ 4.30, the appellant's left knee disability has been 
assigned a 30 percent rating since May 1974.  

Prosthetic replacement of a knee joint is assigned a 100 
percent evaluation for one year following implantation of the 
prosthesis.  Thereafter, with chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity, a 60 percent evaluation is assigned.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the knee is rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  As the clinical findings do not demonstrate that the 
appellant has severe painful motion or severe weakness in the 
left knee, the Board concludes that his left knee disability 
does not meet the criteria for a 60 percent evaluation under 
Diagnostic Code 5055.  While the last exam showed constant 
pain in the 8/10 range, it did not reveal that pain limited 
motion or caused weakness, and the July 1999 exam found that 
there was only slight painful motion and weakness.  
Therefore, the appellant's residuals of a left total knee 
arthroplasty must be evaluated as to the degree of limitation 
of motion and weakness associated the knee.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when limitation is to 15 degrees, a 10 percent 
evaluation when limitation is to 10 degrees, and a 
noncompensable evaluation when limitation is to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

If ankylosis of a knee is extremely unfavorable, a 60 percent 
evaluation is assigned when flexion is at an angle of 45 
degrees or more, a 50 percent evaluation is assigned when 
flexion is between 20 and 45 degrees, and a 40 percent 
evaluation is assigned when flexion is between 10 and 20 
degrees.  If ankylosis of a knee is at a favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees, a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

The highest schedular rating that may be assigned for 
impairment of a knee involving recurrent subluxation or 
lateral instability (severe), or for limitation of knee 
flexion (limited to 15 degrees), is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 and 5260.  As the appellant's 
currently assigned 30 percent rating for his residuals of a 
left total knee arthroplasty is the highest schedular rating 
assignable for either instability or limitation of flexion, a 
higher schedular rating is not possible under Diagnostic 
Codes 5257 and 5260.  Furthermore, because left knee 
extension is not limited by more than 7 degrees, the Board 
finds no basis to grant an evaluation greater than 30 percent 
for the left knee disability due to limitation of extension.  
The Board also notes that there is no evidence showing that 
the appellant has ankylosis in his left knee; therefore, the 
criteria under Diagnostic Code 5256 are not for application.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of painful motion and weakness 
in his left knee area, the Board does not find that such pain 
has resulted in functional disability in excess of that 
contemplated in the 30 percent evaluation already assigned.  
Recent medical records show that he does not have edema or 
effusion in the knee and that he does not experience more 
than very slight instability in the knee, notwithstanding his 
occasional use of crutches to assist with ambulation.  The 
Board notes that the examiner at the July 1999 VA examination 
opined that there was slight to no loss of function due to 
the left knee pain.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
residuals of a left total knee arthroplasty on the basis of 
functional disability.  


ORDER

An increased rating is denied for residuals of a left knee 
arthroplasty.  



		
	M. W. GREENSTREET
	Member, Board of Veterans Appeals


 
- 9 -


- 1 -


